Citation Nr: 1824047	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  11-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of fracture fourth finger left hand with traumatic arthritis (fourth finger disability).

2.  Entitlement to service connection for arthritis fifth finger left hand (fifth finger disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for increased rating for residuals of fracture fourth finger left hand and bilateral hearing loss, denied service connection for arthritis fifth finger left hand and metallic foreign body fourth finger left hand, and denied the Veteran's attempt to reopen the Veteran's previously denied claim of service connection for bilateral defective visual acuity.

In an April 2009 notice of disagreement, the Veteran disagreed with the denial of an increased rating for residuals of fracture fourth finger left hand, the denials of service connection for arthritis fifth finger left hand and metallic foreign body fourth finger left hand, and the denial of the Veteran's attempt to reopen the Veteran's previously denied claim of service connection for bilateral defective visual acuity.  He did not appeal the denial of an increased rating for bilateral hearing loss.  In November 2011, the RO issued a statement of the case on the four appealed issues.  The Veteran then perfected his appeal with a timely VA Form 9 later than month.

The Veteran testified at a video conference hearing before a Veterans Law Judge in November 2015.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge that presided over that hearing is no longer employed by the Board.  VA regulations require that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was informed of this in a February 2017 letter.  The Veteran failed to respond to that notice within the allotted time and, therefore, the Board will consider his case on the evidence of record.

In February 2016, the Board denied the Veteran's attempt to reopen the Veteran's previously denied claim of service connection for bilateral defective visual acuity for failure to submit new and material evidence and remanded the remaining issues for further development.

In an April 2016 rating decision, the Veteran was granted service connection for metallic foreign body fourth finger left hand.  This is a full grant of the benefit sought with regard to that disability and it is no longer before the Board.

In June 2017, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran's fourth finger disability manifests as painful and limited motion.

2.  The Veteran's fifth finger disability is not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for fourth finger disability have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes (DC) 5003, 5155, 5227, 5230 (2017).

2.  The criteria for service connection for fifth finger disability have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).  


II.  Increased Rating - Fourth Finger

The Veteran was originally granted service connection for fracture, distal phalanx, fourth finger, left hand in an October 1994 rating decision.  At that time, this disability was assigned a noncompensable (0 percent) rating effective February 28, 1994.

The Veteran's earlier claim for an increased initial rating was denied in a December 2005 Board decision.  The Veteran filed his current claim for an increased rating was received on December 31, 2007.

During the pendency of this appeal, the Veteran was awarded service connection for metallic foreign body fourth finger left hand and assigned a 10 percent rating for this disability under diagnostic code 5307 effective December 31, 2007.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's fourth finger disability is currently rated under hyphenated diagnostic code 5227-5230.  Hyphenated DCs are used when a rating under one DC (DC) requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, DC 5227 provides rating criteria for ankylosis of the ring finger and DC 5230 provides rating criteria for limitation of motion of the ring finger.

Under DC 5227, a noncompensable (0 percent) disability rating is assigned for unfavorable or favorable ankylosis of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5227.

A note to DC 5227 instructs to the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  With respect to amputation, under DC 5155, disability ratings are assigned for amputation of the ring finger.  38 C.F.R. § 4.71a, DC 5155.

Under DC 5230, a noncompensable (0 percent) disability rating is assigned for any limitation of motion of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5230.  The rating schedule states that, as applicable to the ring finger, the metacarpophalangeal joint (MCP) has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint (PIP) has a range of zero to 100 degrees of flexion and the distal interphalangeal joint (DIP) has a range of motion of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a.

Under diagnostic code (DC) 5155, an amputation of the ring finger, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto warrants a 10 percent evaluation.  38 C.F.R. § 4.71a.  Amputation of the ring finger with metacarpal resection (more than one half bone loss) warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5155.

Under DC 5003 degenerative arthritis substantiated by x-ray findings is rated either on limitation of motion of the affected joint under the appropriate DC or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

The record indicates that the Veteran is right-hand dominant.

A March 2008 treatment record notes osteoarthritis of the left fourth finger objectively evidenced by joint tenderness and limited range of motion.

In March 2008 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Thus it is adequate for VA purposes.  At that time, the Veteran complained of localized pain in the fourth and fifth fingers of the left hand occurring twice a day and lasting for one to two hours at a time.  Pain could be elicited by physical activity.  At the time of pain, the Veteran could function with medication.  He described the symptoms as pain and stiffness in the left fourth and fifth fingers.  He had not been hospitalized nor had any surgery for this disability.  He had no associated scars.  The Veteran reported difficulty tying his shoelaces and fastening buttons with his left hand.  He was able to pick up a piece of paper and tear it without difficulty.  Dexterity testing was normal and equal in both hands.  His right hand strength was within normal limits and his left hand strength was slightly reduced.  Range of motion testing found reduced range of motion in the left ring (fourth) and little (fifth) finger only.  His fourth finger was limited in flexion of the PIP joint to 45 degrees with objective evidence of pain at 25 degrees, limited in flexion of the MCP joint to 70 degrees with objective evidence of pain at 30 degrees, and limited in flexion of the DIP joint to 30 degrees objective evidence of pain at 15 degrees.  Joint function of this finger was additionally limited by pain, fatigue, weakness, incoordination, and lack of endurance after repetitive use.  Lack of endurance had the major functional impact.  The additional limitation of function was zero degrees.

In October 2011 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Thus it is adequate for VA purposes.  At that time, the Veteran complained of chronic pain in the left hand ring finger that worsened with squeezing or any activity requiring use of hand to grab things.  He also complained of pain over the dorsal aspect of the ring finger digit with decreased power for grip or making a full fist.  He stated that his fourth finger became painful with cold exposure.  He had difficulty with exercise, picking up boxes, and grabbing garbage bags.  There was a decrease in left hand strength and dexterity.  This disability resulted in pain, limited motion, swelling, deformity, weakness, and stiffness.  He reported weekly moderate flare-ups lasting hours precipitated by activity.  This resulted in mild functional impairment.  Range of motion testing results were normal for both hands.  There was objective evidence of pain on active range of motion for the left ring finger.  After repetitive motion, there was again objective evidence of pain, but no additional limitation of motion.  The Veteran had been retired from construction maintenance for eighteen years due to legal blindness.  The Veteran's fourth finger disability had mild effects on chores and exercise, but no effects on shopping, sports, recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  

At his November 2015 hearing, the Veteran testified that his finger would prevent him from working if he was not already retired.  He was unable to bend his hand all the way and making a fist with his left hand hurt.  It hurt all the time, but the severity changed based on activity and weather.  He stated that this had worsened over the years and after he retired, the pain became constant.  He treated the pain with over-the-counter medication.

In April 2016 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Thus it is adequate for VA purposes.  At that time, the Veteran complained of arthritis of the fifth finger of the left hand and metallic foreign bodies of the fourth finger of the left hand.  He reported residual pain in these fingers, especially in the proximal phalanx of the fourth digit.  Pain increased when he used his hand for labor at home, groceries, or holding objects.  He used to do construction work but had retired in 1994 due to his legal blindness.  The Veteran reported flare-ups of weakness, fatigue, limited motion of his hand, difficulty picking up objects, and inability to grasp objects due to pain.  These flare-ups occurred with activities such as mowing his lawn.  He reported functional impairment such as limitations in his ability to get dressed and inability to hold groceries after repeated use over time.  Range of motion testing of the right hand found all joints normal without any pain noted on examination.  There was no evidence of pain with use of the right hand, localized tenderness, or pain on palpation.  

On the left hand, the Veteran had limitation of flexion of the PIP joint of the ring finger only, which was limited to 90 degrees.  The ranges of motion of all other joints of the left hand were normal.  There was no gap between the pad of the thumb and the fingers or between the finger and the proximal traverse creased of the hand on maximal finger flexion.  Pain was noted on examination and caused functional loss.  Specifically, there was pain noted on finger flexion and opposition with thumb.  There was evidence of pain with use of the left hand and objective evidence of moderate tenderness in fourth PIP area and mild tenderness in fifth PIP area.  The Veteran was able to perform repetitive use testing with at least three repetitions.  After three repetitions, there was additional functional loss in the left hand due to pain, fatigue, and lack of endurance.  This resulted in additional limitation of flexion of the PIP joint of the ring finger to 85 degrees.  The Veteran's fingers were examined immediately after repetitive use over time and pain was found to cause additional functional loss in the left hand.  The examiner was able to describe this in terms of limitation of motion of the fourth finger with flexion of the MCP joint to 80 degrees and flexion of the PIP joint to 80 degrees.  Additionally, repetitive use over time resulted in limitation of motion of the fifth finger with flexion of the PIP joint to 90 degrees.  This examination was performed during a flare-up of left hand symptoms.  Again, pain was found to cause additional functional loss in the left hand.  The examiner was able to describe this in terms of limitation of motion of the fourth finger with flexion of the MCP joint to 80 degrees and flexion of the PIP joint to 80 degrees.  Additionally, repetitive use over time resulted in limitation of motion of the fifth finger with flexion of the PIP joint to 90 degrees.  Less movement than normal was an additional factor contributing to disability.  The Veteran's left hand grip strength was 4/5 (active movement against resistance) which was attributed to his fourth finger disability.  There was no muscle atrophy or ankylosis.  The Veteran did not have any associated scars or other pertinent physical findings, complications, conditions, sings, or symptoms related to his fourth finger disability.  He did not use an assistive device.  The Veteran's fourth finger disability does not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well service by an amputation with prosthesis.  Imaging studies found traumatic arthritis in the left hand, but it was not documented in multiple joints of the same hand, including thumb and fingers.

In January 2018 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Thus it is adequate for VA purposes.  At that time, the Veteran was diagnosed with asymptomatic distal tuft fracture ring finger distal bone fourth healed and a normal fifth finger.  The Veteran did not report flare-ups of the hand, finger, or thumb joints.  He did not report any functional loss of functional impairment of the fourth finger.  Range of motion testing of the right hand found all joints normal without any pain noted on examination.  There was no evidence of pain with use of the right hand, localized tenderness, or pain on palpation.  

On the left hand, the Veteran had limitation of flexion of the PIP joint of the ring finger only.  The ranges of motion of all other joints of the left hand were normal.  There was no gap between the pad of the thumb and the fingers or between the finger and the proximal traverse creased of the hand on maximal finger flexion.  No pain was noted on examination and the limitation of motion did not itself contribute to functional loss.  There was evidence of pain with use of the left hand.  The Veteran reported pain on palpation of the volar PIP finger two joints away from the 1973 fracture.  

He was able to perform repetitive use testing of both hands with at least three repetitions without any additional functional used after three repetitions.  He was examined immediately after repetitive use over time and the examiner found that his functional ability with repeated use over a period time was not significantly limited by pain, weakness, fatigability or incoordination.  There were no additional contributing factors of disability.  The Veteran had full muscle strength in grip strength for both hands and no muscle atrophy.  There was no ankylosis.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his fourth finger disability.  He had no associated scars.  He did not use any assistive devices.  The Veteran's fourth finger disability does not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well service by an amputation with prosthesis.  This disability was noted to impact the Veteran's ability to work.  The examiner noted that the Veteran was a retired machinist and had retired on social security in 1994 after 19 years.  There was pain on motion, pain throughout motion, and pain on palpation, but not weakened movement, excess fatigability, diminished endurance, incoordination, or limited motions.  There was no evidence of pain on passive range of motion testing.  There was no evidence of pain when the joint was used in non-weight bearing.

Based on the above, the Veteran's fourth finger disability has resulted in painful and limited motion.  The rating schedule does not provide a compensable rating for limitation of motion of this finger.  See 38 C.F.R. § 4.71a, DC 5230.  Moreover, the evidence does not demonstrate that the service-connected left fourth finger disability affects more than just that finger; therefore, the weight of the evidence is against finding that the service-connected left fourth finger disability warrants consideration for a rating under DC 5003 because the right fifth finger is not a major joint and does not affect a group of minor joints. As such, a minimum 10 percent disability rating under DC 5003 for limitation of motion in the left fourth finger is not warranted.  As there is no finding of amputation or the functional equivalent of amputation, a higher rating under DC 5155 is not warranted.  Thus, the Board finds that the preponderance of the evidence is against a compensable rating for left hand fourth finger disability.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of fourth finger disability are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

The Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case the Veteran testified that his fourth finger disability would prevent him from performing his previous job.  This is not akin to a finding that the Veteran would be unemployable in any gainful occupation as a result of his service connected fourth finger disability.  Furthermore, the record has not raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.


III.  Service Connection - Fifth Finger

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Addressing first the question of presumptive service connection, the Board notes that a compensable (10 percent) degree of arthritis for a group of minor joints requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, DC 5003.  The record does not include any x-ray evidence of arthritis in the fifth finger of the left hand from within one year of the Veteran's separation from service in October 1966.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

In this case, there is conflicting evidence of record regarding the Veteran's fifth finger.  The March 2008 examiner found limitation of motion of the fifth finger of the left hand and diagnosed the Veteran with arthritis in the fourth and fifth fingers of the left hand.  X-rays taken in conjunction with the April 2016 VA examination, however, found no radiographic evidence of acute fracture, dislocation, or arthritis.  The January 2018 examiner found a normal fifth finger left hand with no arthritis, no osseous, no articular abnormality, and no diagnosis.  Nevertheless, the Veteran has reported pain in his fifth finger of the left hand and functional impairment, specifically limitation of flexion and objective evidence of painful motion of the all joints of the fifth finger was shown at the time of the March 2008 VA examination during the pendency of this appeal.  Therefore a current disability has been shown.  See Saunders v. Wilkie, 2018 U.S. App. LEXIS 8467, 28 (April 3, 2018)(finding that pain in the absence of a presently-diagnosed condition can cause functional impairment and thereby could constitute a disability for VA purposes).

Turning to the question of an in-service injury, the Veteran has linked his current fifth finger condition to his documented fourth finger injury in service.  Service treatment records related to that injury show that the Veteran injured two fingers on his left hand when he attempted to lift a rock into a dumpster in May 1963.  These fingers were identified as the third and fourth fingers of his left hand.  X-rays showed a fracture of the distal phalanx of the left fourth finger.  There is no mention of an injury to the fifth finger at that time.

Nevertheless, the Veteran was afforded a VA examination and a medical opinion on this claim was obtained in April 2016.  After reviewing the objective evidence of record, documenting the Veteran's current complaints, and performing a thorough clinical evaluation, the April 2016 VA examiner found that the Veteran's fifth finger arthritis was less likely as not the result of disease or injury incurred during active service, specifically to include the May 1963 injury that forms the basis for service connection of the fourth finger disability.  This examiner noted that there was no documentation of fifth finger injury, symptoms, or complaints during active duty service.  Additionally, there was no mention of any fifth finger complaints in 1994.  This examiner noted that left fourth finger fracture was less likely to develop arthritis in another finger.  The Veteran had pain in the proximal phalanx of the fourth and fifth digits which were not the area of his documented in-service fracture.  There was radiopaque foreign bodies lateral to fourth distal phalanx and fifth distal metacarpal bone in the last x-ray which corresponded to the painful area.  Although the Veteran had fracture in distal phalanx in service, the area in the fifth metacarpal was distant and not corresponding to the location of the injury.  The examiner could not find the fracture of the distal phalanx would lead to arthritis or pain in the little finger proximal phalanx.  As per medical literature, the distal phalanx may be destabilized to some extent, but as there were no tendons attached to the tuft of the distal phalanx; these injuries rarely displaced and required any internal fixation.  Tuft fractures may progress to nonunion but were usually asymptomatic.  In this case there was no evidence of non-union.  The Veteran has not submitted a positive medical nexus opinion to refute the April 2016 VA examiner's findings.

Here, the record does not contain evidence of continuing symptoms in the fifth finger of the left hand since service.  While he reported a 45 year history of fifth finger pain at the time of his March 2008 VA examination, the rest of the medical record does not support this statement.  His December 1998 and May 2002 VA examinations made no mention of symptoms in any finger but his service connected fourth finger.  Indeed, the Veteran did not mention any fifth finger symptoms prior to his current claim of service connection despite repeated examination of his hand in connection with his service connected fourth finger disability.  Thus, the Board finds the Veteran's recent reports of continued fifth finger symptoms dating back to his active duty service to be not credible.  As such, service connection based on continuing symptoms is not warranted.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a left hand fifth finger condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for residuals of fracture fourth finger left hand with traumatic arthritis (fourth finger disability) is denied.

Service connection for arthritis fifth finger left hand (fifth finger disability) is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


